Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 13
b.	Pending: 1-18

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MRAM ACCESS COORDINATION 
SYSTEMS AND METHODS VIA PIPELINE IN PARALLEL.
Double Patenting
Claims 7 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Here all these three claims recite exactly the same limitations, only difference is in the preamble, first one is a system, second one is a chip and the third one is a device. 
Similarly claims 8-12 are substantial duplicate of claims 2-6.
Similarly claims 14-18 are substantial duplicate of claims 2-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teh (US 20180074704) in view of Peterson (US 20140351526).

Regarding independent claim 1, Teh discloses a memory system (Figs. 1-14) comprising: 
an array of addressable memory cells (Fig. 2 shows memory module 22), wherein said addressable memory cells of said array comprise magnetic random access memory (MRAM) cells and wherein further said array is organized into a plurality of banks (Fig. 2 shows multiple memory banks within memory module 22); 
an engine configured to control access to said addressable memory cells organized into said plurality of banks (Fig. 2 and [0033] describes that device 10 may include memory interface and control circuitry 24 that serves to relay information between memory module 22 and user logic circuits 18); and 
a pipeline configured to perform access control and communication operations between said engine and said array of addressable memory cells (Fig. 4 and [0043]-[0044] describes memory controller 28 may include a rate matching circuit 106, a coloring control circuit 108, routers 110 and 112, one or more instances of a color pipeline 120. The term “color” may refer to an assignment of a particular pipelined thread in one or more parallel threads for processing a command that accesses a particular rank/bank in memory module 22 (FIG. 2)), wherein at least a portion of operations associated with accessing at least a portion of one of said plurality of memory banks via said pipeline are performed substantially concurrently or in parallel with at least a portion of operations associated with accessing at least another portion of one of said plurality of memory banks via said pipeline (Claim 16 recites Memory controller circuitry that communicates with external memory, comprising: an input that receives memory access requests; and a plurality of color pipelines that are operated in parallel to process the memory access requests accessing different portions of the external memory, wherein each color pipeline in the plurality of color pipeline includes a read command queue and a write command buffer. [0157] describes that color assignments can be used in conjunction with a ping-pong scheduler to interleave contiguous memory view. This allows sequential accesses to be able to saturate the memory bandwidth in a burst length of 2 configuration even though the color pipeline is running at half the memory clock speed).
Teh is silent about magnetic random access memory (MRAM) cells,
However, Peterson teaches magnetic random access memory (MRAM) cells (Fig. 1 and [0029] describes storage banks 134 may include any suitable type of solid-state storage media including, but not limited to, NAND flash memory, NOR flash memory, nano RAM ("NRAM"), magneto-resistive RAM ("MRAM") and so on).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to Teh such that there are magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 2, Teh and Peterson together disclose all the elements of claim 1 as above and through Peterson further said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions ([0006] describes techniques for processing data in a storage controller. These techniques may improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 3, Teh and Peterson together disclose all the elements of claim 1 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031] describes various functionality pertaining to storage device 130. Such functionality may be applicable to any suitable form of memory including both non-volatile and volatile forms).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 4, Teh and Peterson together disclose all the elements of claim 3 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 5, Teh and Peterson together disclose all the elements of claim 3 as above and through Teh further said engine serves a first one of said plurality of banks and a second one of said plurality of banks ([0045] describes distributing the rank/bank combinations among the different available colors to ensure better parallelism and scheduling efficiency).

Regarding claim 6, Teh and Peterson together disclose all the elements of claim 5 as above and through Teh further said first one of said plurality of bank and said second first one of said plurality of banks are included in a memory bank group, wherein the engine serves the memory bank group (Fig. 2 shows multiple banks within memory module 22 and integrated circuit 10 communicates with memory module 22).

Regarding independent claim 7, Teh discloses a memory chip (Figs. 1-14) comprising: 
an array of addressable memory cells (Fig. 2 shows memory module 22), wherein said addressable memory cells of said array comprise magnetic random access memory (MRAM) cells and wherein further said array is organized into a plurality of banks (Fig. 2 shows multiple memory banks within memory module 22); 
an engine configured to control access to said addressable memory cells organized into said plurality of banks (Fig. 2 and [0033] describes that device 10 may include memory interface and control circuitry 24 that serves to relay information between memory module 22 and user logic circuits 18); and 
a pipeline configured to perform access control and communication operations between said engine and said array of addressable memory cells (Fig. 4 and [0043]-[0044] describes memory controller 28 may include a rate matching circuit 106, a coloring control circuit 108, routers 110 and 112, one or more instances of a color pipeline 120. The term “color” may refer to an assignment of a particular pipelined thread in one or more parallel threads for processing a command that accesses a particular rank/bank in memory module 22 (FIG. 2)), wherein at least a portion of operations associated with accessing at least a portion of one of said plurality of memory banks via said pipeline are performed substantially concurrently or in parallel with at least a portion of operations associated with accessing at least another portion of one of said plurality of memory banks via said pipeline (Claim 16 recites Memory controller circuitry that communicates with external memory, comprising: an input that receives memory access requests; and a plurality of color pipelines that are operated in parallel to process the memory access requests accessing different portions of the external memory, wherein each color pipeline in the plurality of color pipeline includes a read command queue and a write command buffer. [0157] describes that color assignments can be used in conjunction with a ping-pong scheduler to interleave contiguous memory view. This allows sequential accesses to be able to saturate the memory bandwidth in a burst length of 2 configuration even though the color pipeline is running at half the memory clock speed).
Teh is silent about magnetic random access memory (MRAM) cells,
However, Peterson teaches magnetic random access memory (MRAM) cells (Fig. 1 and [0029] describes storage banks 134 may include any suitable type of solid-state storage media including, but not limited to, NAND flash memory, NOR flash memory, nano RAM ("NRAM"), magneto-resistive RAM ("MRAM") and so on).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to Teh such that there are magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 8, Teh and Peterson together disclose all the elements of claim 7 as above and through Peterson further said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions ([0006] describes techniques for processing data in a storage controller. These techniques may improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 9, Teh and Peterson together disclose all the elements of claim 7 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031] describes various functionality pertaining to storage device 130. Such functionality may be applicable to any suitable form of memory including both non-volatile and volatile forms).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 10, Teh and Peterson together disclose all the elements of claim 9 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 11, Teh and Peterson together disclose all the elements of claim 9 as above and through Teh further said engine serves a first one of said plurality of banks and a second one of said plurality of banks ([0045] describes distributing the rank/bank combinations among the different available colors to ensure better parallelism and scheduling efficiency).

Regarding claim 12, Teh and Peterson together disclose all the elements of claim 11 as above and through Teh further said first one of said plurality of bank and said second first one of said plurality of banks are included in a memory bank group, wherein the engine serves the memory bank group (Fig. 2 shows multiple banks within memory module 22 and integrated circuit 10 communicates with memory module 22).

Regarding independent claim 13, Teh discloses a memory device (Figs. 1-14) comprising: 
an array of addressable memory cells (Fig. 2 shows memory module 22), wherein said addressable memory cells of said array comprise magnetic random access memory (MRAM) cells and wherein further said array is organized into a plurality of banks (Fig. 2 shows multiple memory banks within memory module 22); 
an engine configured to control access to said addressable memory cells organized into said plurality of banks (Fig. 2 and [0033] describes that device 10 may include memory interface and control circuitry 24 that serves to relay information between memory module 22 and user logic circuits 18); and 
a pipeline configured to perform access control and communication operations between said engine and said array of addressable memory cells (Fig. 4 and [0043]-[0044] describes memory controller 28 may include a rate matching circuit 106, a coloring control circuit 108, routers 110 and 112, one or more instances of a color pipeline 120. The term “color” may refer to an assignment of a particular pipelined thread in one or more parallel threads for processing a command that accesses a particular rank/bank in memory module 22 (FIG. 2)), wherein at least a portion of operations associated with accessing at least a portion of one of said plurality of memory banks via said pipeline are performed substantially concurrently or in parallel with at least a portion of operations associated with accessing at least another portion of one of said plurality of memory banks via said pipeline (Claim 16 recites Memory controller circuitry that communicates with external memory, comprising: an input that receives memory access requests; and a plurality of color pipelines that are operated in parallel to process the memory access requests accessing different portions of the external memory, wherein each color pipeline in the plurality of color pipeline includes a read command queue and a write command buffer. [0157] describes that color assignments can be used in conjunction with a ping-pong scheduler to interleave contiguous memory view. This allows sequential accesses to be able to saturate the memory bandwidth in a burst length of 2 configuration even though the color pipeline is running at half the memory clock speed).
Teh is silent about magnetic random access memory (MRAM) cells,
However, Peterson teaches magnetic random access memory (MRAM) cells (Fig. 1 and [0029] describes storage banks 134 may include any suitable type of solid-state storage media including, but not limited to, NAND flash memory, NOR flash memory, nano RAM ("NRAM"), magneto-resistive RAM ("MRAM") and so on).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to Teh such that there are magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 14, Teh and Peterson together disclose all the elements of claim 13 as above and through Peterson further said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions ([0006] describes techniques for processing data in a storage controller. These techniques may improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that said operations associated with accessing at least a portion of one of said plurality of memory banks are coordinated to compensate for differences in operational requirements of a memory controller and operational constraints of said array of addressable memory cells restrictions in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 15, Teh and Peterson together disclose all the elements of claim 13 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031] describes various functionality pertaining to storage device 130. Such functionality may be applicable to any suitable form of memory including both non-volatile and volatile forms).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a memory controller operating in accordance with requirements corresponding to a different type of memory than said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 16, Teh and Peterson together disclose all the elements of claim 15 as above and through Peterson further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Peterson to modified Teh such that the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells in order to improve bandwidth of reads and writes from storage media without increasing data processing pipeline clock speeds as taught by Peterson ([0006]).

Regarding claim 17, Teh and Peterson together disclose all the elements of claim 15 as above and through Teh further said engine serves a first one of said plurality of banks and a second one of said plurality of banks ([0045] describes distributing the rank/bank combinations among the different available colors to ensure better parallelism and scheduling efficiency).

Regarding claim 18, Teh and Peterson together disclose all the elements of claim 17 as above and through Teh further said first one of said plurality of bank and said second first one of said plurality of banks are included in a memory bank group, wherein the engine serves the memory bank group (Fig. 2 shows multiple banks within memory module 22 and integrated circuit 10 communicates with memory module 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/27/2022